EXHIBIT 10 (iii) B
 
EXECUTIVE EMPLOYMENT AND NON-COMPETITION AGREEMENT
 
AGREEMENT made this 9th day of April, 2012, effective as of January 1, 2012, by
and between Lippert Components Manufacturing, Inc., a Delaware corporation
(“LCM”), Kinro Manufacturing, Inc., a Delaware corporation (“KMI,” and together
with LCM, the “Corporations”) and Scott T. Mereness (the “Executive”).


W I T N E S S E T H:
 
WHEREAS, on June 25, 2009 the Corporations and the Executive entered into an
Executive Employment and Non-Competition Agreement, which expired on December
31, 2011; and


WHEREAS, the Executive has served as President of Lippert Components, Inc.
(“LCI”), parent of LCM, and all other entities of which LCI is a direct or
indirect parent or partner, excluding Lippert Holding, Inc., (collectively, the
“LCI Entities) and of Kinro, Inc., parent of KMI, and all other entities of
which Kinro is a direct or indirect parent or partner, excluding Kinro Holding,
Inc. (collectively, the “Kinro Entities”); and


WHEREAS, the Corporation and the Executive have agreed on certain compensation
and benefits to be provided to the Executive through December 31, 2014 in
consideration for his services to the LCI Entities and Kinro Entities; and


WHEREAS, the Corporations and Drew Industries Incorporated (“Drew”), parent of
the Corporations, do not wish the Executive to compete against the LCI Entities
or the Kinro Entities,


NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained, it is agreed as follows:


1.             Employment.  The Corporations hereby employ the Executive and the
Executive hereby agrees to serve the LCI Entities and the Kinro Entities, as
President.  The Executive will perform his duties on behalf of the LCI Entities
and the Kinro Entities at their principal executive offices in Goshen,
Indiana.  Relocation of such executive offices shall be subject to approval of
the Board of Directors of Drew, and the Executive shall at no time be required
to change the locale of his residence without his consent.


2.             Term.  The term of this Agreement shall be three (3) years
commencing as of January 1, 2012 and terminating December 31, 2014 (the “Term”).


3.             Duties.  During the Term, the Executive shall exert his best
efforts and, subject to the terms and provisions hereof, shall devote
substantially all of his time, attention, skills and efforts to the business and
affairs of the LCI Entities and the Kinro Entities and will use his best efforts
to promote the interests thereof. Consistent with the foregoing, the Executive
shall not be precluded from giving appropriate attention to his personal and
financial affairs. The Executive shall act in accordance with the policies of
the LCI Entities and the Kinro Entities as determined from time-to-time by their
respective Boards of Directors consistent with this Agreement, and shall perform
such services and duties as such Boards of Directors may from time-to-time
direct consistent with this Agreement. Performance of the Executive’s services
will be reviewed annually by the Drew Compensation Committee.
 
 
 

--------------------------------------------------------------------------------

 


4.             Base Salary.  The Corporations agree to pay the Executive for his
services hereunder a salary (“Base Salary”) of Five Hundred Fifty Thousand
($550,000) Dollars each year during the Term, payable according to the customary
payroll practices of the Corporations.


5.             Performance-based Incentive Compensation.


5.1           Annual Incentive Compensation. In addition to the Base Salary, and
subject to Section 5.4 hereof, the Executive shall be entitled to receive, for
each year during the Term, performance-based profit incentive compensation (the
“RONA Bonus”) as follows:


5.1.1            An amount equal to two (2.0%) percent of the Operating Profits
(as defined herein) in excess of eighteen (18%) percent of Net Assets (as
defined herein) and up to twenty one (21%) percent of Net Assets; plus


5.1.2           An amount equal to three (3.0%) percent of the Operating Profits
in excess of twenty one (21%) percent of Net Assets and up to twenty four (24%)
percent of Net Assets; plus


5.1.3           An amount equal to four (4.0%) percent of the Operating Profits
in excess of twenty four (24%) percent of Net Assets.


5.2           Long-term Incentive Compensation.  In addition to the Base Salary
and RONA Bonus, the Executive shall be entitled to receive at the beginning of
each year that this Agreement remains in effect a performance-based long-term
incentive award (the “LTI Award”) pursuant to which the Executive can earn up to
35,000 shares of Drew Common Stock (the “LTI Shares”) during each Applicable
Measurement Period (as defined herein). The LTI Shares can be earned as follows:


5.2.1           if Adjusted EPS (as defined herein) for the second year of the
Applicable Measurement Period exceeds the Benchmark EPS (as defined herein) by
more than twelve and one-half (12.5%) percent, then the Executive will be
entitled to receive up to 12,000 LTI Shares in proportion to the percentage
increase in such Adjusted EPS over 12.5% up to a percentage increase of twenty
five (25%) percent; plus


5.2.2           if Adjusted EPS for the third year of the Applicable Measurement
Period exceeds the Benchmark EPS by more than twenty (20%) percent, then the
Executive will be entitled to receive LTI Shares in proportion to the percentage
increase in such Adjusted EPS over 20% up to a percentage increase of forty
(40%) percent, less the number of LTI Shares received with respect to the second
year of the Applicable Measurement Period.


5.2.3           Any LTI Shares received by the Executive with respect to the
second year of the Applicable Measurement Period cannot be disposed of until the
expiration of one year from the date of issue; and all or any LTI Shares
received by the Executive with respect to the third year of the Applicable
Measurement Period can be disposed of at any time after issue; provided,
however, that, in each case, the Executive is in compliance with Drew’s stock
ownership requirements following such disposition.
 
 
-2-

--------------------------------------------------------------------------------

 


5.2.4           Each year that this Agreement remains in effect, the Drew
Compensation Committee will grant to the Executive options to purchase Twenty
Two Thousand (22,000) shares of Drew Common. One-half of such options will vest
at the rate of twenty (20%) each year commencing one year from the date of
grant. One-half of such options will vest commencing the January 1 immediately
following the date of grant at the rate of three (3%) percent for each one (1%)
percent increase in Adjusted EPS for any year in the five years following the
year in which such options were granted (the “Vesting Period”) over Adjusted EPS
for the year in which such options are granted; provided, however, that (i) no
options will vest for any year for which Adjusted EPS is less than the highest
Adjusted EPS for any prior year in the Vesting Period, and (ii) options will
vest only to the extent that Adjusted EPS for any year in the Vesting Period
exceeds the highest Adjusted EPS for any prior year in the Vesting Period.


5.3          For purposes of this Agreement:


5.3.1           The term “Operating Profits” means the consolidated income of
the LCI Entities and the Kinro Entities combined, calculated before: (i)
interest and accretion expense, (ii) interest or dividend income, (iii)
intercompany administrative fees charged by Drew to any of the LCI Entities or
the Kinro Entities, (iv) taxes based on income, (v) extraordinary items
determined in accordance with generally accepted accounting principles, (vii)
the cumulative effect of a change in accounting principles, and (vii) expenses
and costs of any judgment award or settlement amount related to litigation
pending as of the date hereof involving products manufactured by the Kinro
Composites division of Kinro.


5.3.2           The term “Net Assets” means, with respect to the LCI Entities
and the Kinro Entities combined: (i) total assets, excluding cash and short-term
investments, minus (ii) total liabilities, excluding (a) current and long-term
debt, (b) intercompany balances, and (c) income taxes payable or deferred, all
as reflected on the monthly Consolidating Balance Sheet of Drew and its
subsidiaries; and


5.3.3           The term “Applicable Measurement Period” means, as the context
requires, the three year periods (i) from 2012 through 2014, and (ii) from 2013
through 2015, and (iii) from 2014 through 2016.


5.3.4           The term “Adjusted EPS” means the earnings per diluted share as
reported by Drew in its consolidated financial statements, adjusted to exclude
the after-tax impact of expenses and costs of any judgment award or settlement
amount related to litigation pending as of the date hereof involving products
manufactured by the Kinro Composites division of Kinro.


5.3.5           The term “Benchmark EPS” means, for the 2012-2014 Applicable
Measurement Period, Adjusted EPS for 2011; and for any Applicable Measurement
Period thereafter, it means the Adjusted EPS for the year immediately preceding
that Applicable Measurement Period, but not more than 115% or less than 85% of
the immediately prior Benchmark EPS.
 
 
-3-

--------------------------------------------------------------------------------

 


5.4          Notwithstanding anything to the contrary contained herein, the
following shall apply to payment of the RONA Bonus:


5.4.1 The RONA Bonus shall be paid from, and applied against, the annual
incentive compensation bonus pools established for the employees of the LCI
Entities and the Kinro Entities; provided, however, that the amount of RONA
Bonus earned for any year during the Term which cannot be paid from the bonus
pools for such year shall be paid from the bonus pools established for the next
succeeding year or years.


5.4.2           For any year during the Term, the first $550,000 of RONA Bonus
will be paid in cash; 50% of the RONA Bonus in excess of $550,000 (the “Excess
Bonus”) will be paid in Deferred Stock Units of Drew (“DSUs”); and 50% of the
Excess Bonus will be paid in cash.  Election by the Executive to defer receipt
of the shares of stock deliverable pursuant to the DSUs must be for a period of
not less than three years from the date the number of DSUs is determined, and in
each case must be made in December of each year preceding the year for which the
DSUs could be earned, on a form furnished by the Corporation.


5.4.3           All cash payments and grants and issuances of DSUs, or LTI
Shares shall be made on, or as soon as practicable after, the date on which the
Compensation Committee approves the determination of the RONA Bonus or the LTI
Shares following Drew’s release of its year-end results of operations, but in no
event later than two and one-half months after the end of Drew’s fiscal year for
which the LTI Award is earned.


5.5           Nothing in this Agreement, nor any fixing of compensation in the
form of Base Salary, RONA Bonus, LTI Award deferred compensation, securities, or
otherwise, shall prevent the Compensation Committee from granting to the
Executive additional compensation in the form of cash, salary increases,
deferred compensation, securities or otherwise.


6.             Compliance.


6.1           The Corporations and the Executive intend that the provisions of
this Agreement shall comply in all respects with the requirements of section
409A of the Internal Revenue Code of 1986, as amended (the “Code).  Accordingly,
notwithstanding anything in this Agreement to the contrary, all elections to
defer, distributions, and all other aspects of this Agreement, shall be made in
compliance with Section 409A of the Code and any regulations or other guidance
thereunder.  To the extent required, this Agreement will be revised and amended
in order to comply with the provisions of Section 409A of the Code, as amended
from time to time, and any regulations or guidance thereunder as described in
Notice 2008-13 or other guidance thereunder.
 
 
-4-

--------------------------------------------------------------------------------

 


6.2           In no event shall the Executive receive any awards which are
deemed to be deferred compensation under the provisions of Section 409A of the
Code, unless all aspects of such awards meet the requirements of Section 409A of
the Code, provided, however, in the event that any such award(s), at the time
the award is granted, is not intended to, or is unable to, meet all of the
requirements of Section 409(A), such award(s) shall be paid in cash and not be
deferred.


6.3           All compensation, in whatever form, payable pursuant to this
Agreement shall be subject in all respects to the terms, provisions and
conditions of the Drew Industries Incorporated Equity Award and Incentive Plan,
as Amended and Restated, as amended from time to time (the “Plan”).


6.4           Notwithstanding anything herein to the contrary, if at the time of
the Executive’s “Separation From Service” (as hereinafter defined) the Executive
shall be a “specified employee” (within the meaning of Treasury Regulation
1.409A-1(i)), as determined in a uniform manner by the Corporation, and the
Corporation makes a good faith determination that an amount payable hereunder
constitutes deferred compensation (within the meaning of Section 409A of the
Code), such amount payable to the Executive shall not be paid or commence until
the first business day after six months following the Executive’s “Separation
From Service” (or if earlier upon his death).  The term “Separation From
Service” shall mean the Executive’s termination of active employment, whether
voluntary or involuntary (other than by death) with the Corporations or any of
their affiliated companies within the meaning of Treasury Regulation
1.409A-1(h).  The Corporations will determine whether the Executive has
terminated active employment (and incurred a Separation From Service) based upon
facts and circumstances described in Treasury Regulation
1.409A-1(h)(1)(ii).  The Executive shall incur a Separation From Service if the
Corporation and the Executive reasonably anticipate that the Executive will not
perform any additional services after a certain date or that the level of bona
fide services (as an employee or an independent contractor) will permanently
decrease to no more than twenty (20%) percent of the average level of bona fide
services performed over the immediately preceding 36-month period.  The
provisions of this Section 6.4 shall only apply if, and to the minimum extent,
necessary to comply with Section 409A of the Code, to avoid the Executive’s
incurrence of any additional taxes or penalties under Section 409A.


7.             Benefits.


7.1           The Executive and his immediate family shall continue to receive
medical coverage at least equivalent, in nature and extent, to the medical
coverage afforded to him by LCM prior to the date hereof, and such other
reasonable benefits which he has received from LCM prior to the date hereof.


7.2           The Executive agrees to have an annual comprehensive physical
examination at the expense of the Corporations (to the extent not covered by
insurance) by a physician of his choice.
 
 
-5-

--------------------------------------------------------------------------------

 


7.3           The Executive shall be eligible to participate in any pension,
retirement, or profit-sharing plan adopted by the LCI Entities or the Kinro
Entities for the benefit of its executives.


7.4           The Corporations shall maintain, at no cost to the Executive,
disability insurance providing for weekly payments to the Executive, in the
event the Executive shall fail or be unable to perform his obligations
hereunder, in the amount of not less than $120,000 per year. Such payments shall
continue for the maximum available term after the commencement of disability.


7.5           The Corporations, at their expense, will make available to the
Executive one automobile (or an automobile allowance at the option of the
Executive), in accordance with Corporations’ automobile policy, together with
gasoline, customary insurance, maintenance and license fees, to be used in
connection with the business of the LCI Entities and the Kinro Entities.


7.6           The Executive shall be entitled to a vacation in each year during
the Term of not less than three (3) weeks.


8.             Expenses.  All travel and other expenses incident to the
rendering of services by the Executive hereunder in accordance with the travel
policies of the LCI Entities and the Kinro Entities will be paid by the
Corporations.  If any such expenses are paid in the first instance by the
Executive, the Corporations will reimburse him therefore on presentation of
expense vouchers.


9.             Termination.


9.1           If, on account of physical or mental “Disability” (as defined
herein) the Executive shall fail or be unable to continue the full performance
of his responsibilities for the Corporations for a continuous period of six (6)
months, the Corporations may, at their option, at any time thereafter, upon
thirty (30) days written notice to the Executive, terminate this Agreement, and
this Agreement shall come to an end at the end of said notice period as if such
date were the termination date of this Agreement.  Notwithstanding the
termination of the period of employment as aforesaid, the Corporations shall (i)
pay the Proportionate RONA Bonus and the Proportionate LTI Shares (both as
defined herein), to the Executive, (ii) for a period of one (1) year, pay to the
Executive the difference between the Base Salary and the amount of disability
payments received by the Executive pursuant to disability insurance provided in
accordance with this Agreement and provide the benefits provided in Section 7
hereof, and (iii) deliver, as soon as practicable, the shares of stock
deliverable pursuant to outstanding DSUs awarded to the Executive.


9.1.1           “Disability” shall mean a condition of the Executive whereby he
either: (i) is unable to continue to fully perform his duties and
responsibilities under this Agreement by reason of any medically determinable
physical or mental impairment which can be expected to result in death or can be
expected to last for  a continuous period of not less than twelve (12) months,
or (ii) is, by reason of any medically determinable physical or mental
impairment which can be expected to result in death or can be expected to last
for a continuous  period of not less than twelve (12) months, receiving income
replacement benefits for a period of not less than three (3) months under an
accident and health plan covering employees of the Corporations.  The
Corporations will determine whether the Executive has incurred a Disability
based on its own good faith determination and may require the Executive to
submit to reasonable physical and mental examinations for this purpose. In the
absence of agreement between the Corporations and the Executive, each party
shall nominate a qualified physician and the two physicians so nominated shall
select a third physician who shall make the determination as to Disability.
 
 
-6-

--------------------------------------------------------------------------------

 


9.2          In the event of the death of the Executive during the Term, this
Agreement shall terminate on the date of death. In such case, the Corporations
shall continue to pay to the heir or designee of the Executive (i) the Base
Salary, and the benefits provided in Section 7 hereof, which the Executive would
have been entitled to receive but for such termination, for a period of one (1)
year from the date of death of the Executive, and (ii) the Proportionate RONA
Bonus and the Proportionate LTI Shares; and all shares of stock deliverable
pursuant to outstanding DSUs awarded to the Executive will be delivered, as soon
as practicable, to the heir or designee of the Executive.


9.3          The Corporations shall have the right to terminate this Agreement
at any time upon ten (10) days written notice to the Executive if the Executive
engages in any “Detrimental Activity”.  In such event, this Agreement shall come
to an end as of the end of such notice period as if such date were the
termination date of this Agreement.


9.3.1            For purposes of this Agreement, “Detrimental Activity” means
(i) the unauthorized rendering of services for any organization or engaging,
directly or indirectly, in any business which is competitive with the business
of the Corporations; (ii) the disclosure to any person or entity outside the
Corporations, or use in other than the Corporations’ business, without prior
written authorization from the Corporations, of any “Confidential Information”
(as defined herein) or material relating to the business of the Corporations;
(iii) activity that results in termination of the Executive’s services as an
employee of the Corporations for Cause (as defined herein), or (iv) any other
conduct or act reasonably determined by the Corporations to be injurious,
detrimental or prejudicial to any interest of the Corporations.  “Cause” means
willful material breach of the terms of this Agreement, the Plan, or any other
agreement between the Executive and the Corporations or Drew, willful misconduct
or gross negligence which has an adverse effect, financial or otherwise, on
Drew, the Corporations or any of their subsidiaries; dishonesty, embezzlement,
fraud, accepting bribery or kickbacks or similar acts involving the Corporations
or any of its subsidiaries, or in connection with employment by the Corporations
or any of its subsidiaries; conviction of, or a plea of guilty or nolo contender
to, a felony or any crime involving moral turpitude; or habitual absenteeism as
a result of substance abuse.


9.4          If the Executive’s employment is terminated in accordance with
Sections 9.1, 9.2, or 9.3 the Corporations shall have the right at their sole
discretion, to convert all or any DSUs earned pursuant to the RONA Bonus and the
LTI Award into shares of Drew’s Common Stock or into cash equivalent in value to
such shares based on the closing price of the Common Stock on the NYSE on notice
to the Executive within ten (10) days of the date of termination.
 
 
-7-

--------------------------------------------------------------------------------

 


9.5          Subject to Section 6.4 hereof, in the event the Corporations
terminate the Executive’s employment for any reason other than as provided in
Section 9.3 hereof, all unvested stock-based awards of the Executive shall
immediately become fully vested, except for the LTI Shares, and the Corporations
shall pay to the Executive the Proportionate RONA Bonus, plus (iii) the
Proportionate LTI Shares;


9.5.1         For purposes of this Section:


(i)             The term “Proportionate RONA Bonus” means, if termination of
employment occurs prior to the expiration of any full year during the Term, the
RONA Bonus calculated proportionately based on the number of months of
employment during such year, over 12; and


(ii)            If termination of employment occurs prior to expiration of any
Applicable Measurement Period, (i) each such Applicable Measurement Period shall
terminate on December 31 of the year in which termination of employment occurs,
and (ii) the Proportionate LTI Shares shall be the LTI Shares calculated as
follows:


(A)           If the Corporations terminate the Executive’s employment in the
first year of any Applicable Measurement Period and Adjusted EPS for that year
exceeds six (6%) percent, the Executive shall be entitled to receive LTI Shares
in proportion to the percentage increase in such Adjusted EPS over 6% up to a
percentage increase of twelve (12%) percent, and

 
(B)           If the Corporations terminate the Executive’s employment in the
second year of any Applicable Measurement Period and Adjusted EPS for that year
exceeds twelve and one-half (12.5%) percent, the Executive shall be entitled to
receive LTI Shares in proportion to the percentage increase in such Adjusted EPS
over 12.5% up to a percentage increase of twenty five (25%) percent, and

 
(C)           If the Corporations terminate the Executive’s employment in the
third year of any Applicable Measurement Period and Adjusted EPS for that year
exceeds twenty (20%) percent, the Executive shall be entitled to receive LTI
Shares in proportion to the percentage increase in such Adjusted EPS over 20% up
to a percentage increase of forty (40%) percent, less the number of LTI Shares
received with respect to the second year of such Applicable Measurement Period,
and


(D)           in each case (A)-(C) multiplied by a fraction, the numerator of
which shall be the number of months of employment since the first day of each
such Applicable Measurement Period and the denominator of which shall be 36.

 
9.6          Subject to Section 6.4 hereof and except as provided in Section 9.7
hereof, if the Corporations terminate the Executive’s employment at any time
during the last two years of the Term for any reason other than as provided in
Sections 9.1, 9.2 or 9.3 hereof, in addition to the payments required by this
Section, the Corporations shall pay the Executive, the Base Salary, and the
Benefits provided in Section 7 hereof, for a period of two (2) years from the
date of termination, payable according to the customary payroll practices of the
Corporations.
 
 
-8-

--------------------------------------------------------------------------------

 
 
10.           Non-Competition-Corporate Property-Confidential Information


10.1           During the Term, and for a period of three (3) years from the
date of termination or expiration of this Agreement (the “Restricted Period”),
the Executive will not, directly or indirectly, undertake or perform services in
or for, or render services to, participate in, or have financial interest in, or
engage in, any business competitive to that of the business of the LCI Entities,
the Kinro Entities or Drew (collectively, the “Affiliated Companies’) or solicit
for employment or employ any employee of the Affiliated Companies.  For purposes
hereof, a business shall be deemed competitive if it is conducted in any
geographic or market area in which any of the Affiliated Companies are engaged
in business during the Restricted Period and involves the development, design,
manufacture, marketing, packaging, sale, use in production, or distribution, of
any products developed, designed, manufactured, sold, used in production, or
distributed, or the offering of any services offered, by any of the Affiliated
Companies, whether on the date hereof or as of the termination or expiration
date of this Agreement including, but not limited to, products for the
manufactured housing (including park and office models), modular housing,
recreational vehicle, bus, and boat and other specialty utility trailer,
industries; and the Executive will be deemed directly or indirectly to engage in
such business if the Executive, or any member of his immediate family
participates in such business, or in any entity engaged in or which owns such
business, as an officer, director, employee, consultant, partner, individual
proprietor, manager or as an investor who has made any loans, contributed to
capital stock or purchased any stock; the Executive will not, at any time,
utilize any tradenames or corporate names used by the Affiliated Companies, or
any derivatives of such names, in any business competitive to that of the
business of the Affiliated Companies, nor any patent, trademark, tradename,
service mark, logo, copyright or similar intellectual property, whether or not
registered, of any of the Affiliated Companies.  The foregoing, however, shall
not be deemed to prevent the Executive from investing in securities if such
class of securities in which the investment is made is listed on a national
securities exchange or is of a company registered under Section 12(g) of the
Securities Act of 1934 and, if the company in which such investment is made
competes with any of the Affiliated Companies, such investment represents less
than one (1%) per cent of the outstanding securities of such class.


10.2           The Executive agrees that all products, packaging, inventions,
patents, patent applications, designs, creations, ideas, techniques, methods, or
any portions thereof, or any improvements or modifications thereon, or any
know-how or procedures related thereto, which relate to the business of the
Affiliated Companies, conceived, invented, discovered or executed by the
Executive, whether or not marketed or utilized by the Affiliated Companies,
shall be sole and exclusive property of the Affiliated Companies, without
additional compensation payable thereof; and by these presents the Executive
hereby assigns to the Corporations any and all right, title and interest he has,
or may have, therein.
 
 
-9-

--------------------------------------------------------------------------------

 


10.3           The Executive acknowledges and agrees that during, and as a
consequence of employment with the Corporations, he has learned confidential,
proprietary and trade secret information of and about the Affiliated Companies,
and has had access to and has been involved in the development and utilization
of the Affiliated Companies’ confidential and proprietary business information.
“Confidential Information” means information about the Affiliated Companies in
whatever form disclosed or known to the Executive as a consequence of his
employment by the Corporations which relates to the Affiliated Companies’
business, products, processes, or services that gives them a competitive
advantage in the marketplace, including, but not limited to: (a) any information
that would be considered a trade secret within the meaning of applicable Federal
or state law; (b) information relating to any of the Affiliated Companies’
existing products or services or products or services under development; (c)
information relating to the Affiliated Companies’ business dealings with
customers or suppliers; (d) confidential customer or prospective customer lists;
(e) sales-prices, costs, and profit margins; (f) confidential marketing and
advertising programs; (g) financial information; (h) sales performance and
strategies; (i) human resources strategies; (j) merger and acquisition plans;
and (k) proprietary software or processes utilized by the Affiliated
Companies.  Confidential Information does not include information that the
Executive proves was generally known and readily available to the Affiliated
Companies’ competitors through legitimate means.  The Executive agrees that he
will not, either during the Term or at any time after the termination or
expiration of this Agreement, disclose to anyone (except as authorized by the
Corporations in furtherance of its business), publish, or use in competition
with the Affiliated Companies, any of their Confidential Information.  The
Executive further agrees to abide by all rules or regulations the Corporations
may implement from time to time to further protect their Confidential
Information.
 
10.4           The Executive has carefully considered the nature and extent of
the restrictions placed upon him, and the rights and remedies the Corporations
have has under this Agreement, and acknowledges and agrees that they are
reasonable as to time, territory, and activity; are designed to eliminate unfair
competition to the Corporations; do not stifle the Executive’s inherent skill
and experience or prohibit the Executive from being gainfully employed in the
Executive’s chosen profession; are fully required to protect the legitimate
interests in the Corporations; and do not confer a benefit upon the Corporations
disproportionate to the restrictions imposed upon the Executive, or the
consideration given therefor.  It is the intention of the parties that, if any
court of competent jurisdiction after a hearing on the merits construes any
provision or clause of this Section 10, or any portion thereof, to be illegal,
invalid or unenforceable because of the duration of such provision or the area
or matter covered thereby, such court shall reduce the duration, area, or matter
of such provision, and in its reduced form, such provision shall then be
enforceable and shall be enforced.


10.5           Provided that the Executive’s employment was not terminated by
the Corporations pursuant for Detrimental Activity and for so long as Executive
is not in default hereof, during the Restricted Period the Corporations will
provide the Executive with the medical coverage and disability insurance to
which he is entitled pursuant to Sections 7.1 and 7.4 hereof, reduced by the
medical coverage and disability insurance received by the Executive from other
employment or consulting activities.
 
 
-10-

--------------------------------------------------------------------------------

 


10.6           The Executive agrees that the obligations created by the
restrictions placed upon him by this Section 10, as well as the Corporations’
rights and remedies in connection therewith, are in all respects transferable by
either of the Corporations to any transferee of all or substantially all of the
assets of the Corporations, or to the acquirer(s) of either of the Corporation’s
capital stock.


11.           Notices.


11.1           All notices and other communications hereunder shall be in
writing and shall be given (and shall be deemed to have been duly given upon
receipt) by delivery in person, telegram, facsimile or other standard form of
telecommunication, or by registered or certified post-paid mail, return receipt
requested, or by courier, and addressed as follows, or to such other address as
any party may notify the other in accordance with the provisions hereof:




 
To the Corporations:
c/o Lippert Components, Inc.

 
2703 College Avenue

 
Goshen, Indiana 46526

 
Attention:  Chief Financial Officer

 
Telephone:  (574) 535-1125

 
Telecopy:  (574) 535-2091



 
-copy to-





 
Drew Industries Incorporated

 
200 Mamaroneck Avenue

 
White Plains, New York 10601

 
Attention: President and CEO

 
Telephone:  (914) 428-9098
 

 
Telecopy:  (914) 428-4581



 
To the Executive:
Scott T. Mereness

 
12.           Additional Provisions.


12.1           This Agreement constitutes the entire Agreement between the
parties, and there are no terms other than those contained herein. No variation
hereof shall be deemed valid unless in writing and signed by the parties hereto,
and no discharge of the terms hereof shall be deemed valid unless by full
performance by the parties hereto, or by a writing signed by the parties hereto.

 
-11-

--------------------------------------------------------------------------------

 
 
12.2           This Agreement shall inure to the benefit of and be binding upon
the Corporations, their successors and assigns, and the Executive, his heirs,
executors, administrators and legal representatives.


12.3           This Agreement shall not be terminated, voluntarily or
involuntarily, by the liquidation or dissolution of the Corporations or by the
merger or consolidation of the Corporations with or into another corporation.


12.4           Whenever possible, each provision of this Agreement will be
interpreted in such manner as to be effective and valid under applicable
law.  If any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability will not affect
any other provision, or any other jurisdiction, but this Agreement will be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provisions had never been contained herein.


12.5           This Agreement shall be governed by the internal laws of the
State of Indiana without giving effect to principles of conflicts of law.  Each
party hereto hereby irrevocably submits to the exclusive jurisdiction of the
United States District Court located in Indianapolis, Indiana over any suit,
action or proceeding arising out of or relating to this Agreement.  Each party
hereby irrevocably waives to the fullest extent permitted by law, (i) the right
to a trial by jury; (ii) any objection that they may now or hereafter have to
the venue of any such suit, action or proceeding brought in any such court; or
(iii) any claim that any such suit, action or proceeding has been brought in an
inconvenient forum. Final judgment in any suit, action or proceeding brought in
any such court shall be conclusive and binding upon each party duly served with
process therein and may be enforced in the courts of the jurisdiction of which
either party or any of their property is subject, by a suit upon such judgment.


12.6           This Agreement may be executed in one or more counterparts, each
of which shall be an original, but all of which shall be deemed to be one and
the same instrument.


12.7           In the event of any proceeding involving a claim or dispute
arising under this Agreement, the prevailing party (by motion, on the merits, or
otherwise) shall be entitled to recover, in addition to any remedy awarded in
such proceeding, all costs and expenses, including actual attorneys fees,
incurred by the prevailing party in such proceeding.


12.8           The headings of this Agreement are for the convenience of
reference only and shall not affect in any manner any of the terms and
conditions hereof.


(Signature Page Follows)


 
-12-

--------------------------------------------------------------------------------

 


IN WITNESS. WHEREOF, the Corporations have caused these presents to be signed by
their duly authorized officers, and the Executive has hereunto set his hand the
day and year first above written.



 
LIPPERT COMPONENTS MANUFACTURING,
    INC.
 
 
By:_________________________________
 
 
KINRO MANUFACTURING, INC
 
 
 
By:_________________________________
 
 
 
____________________________________
Scott T. Mereness


 
-13-